DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant

1.	Claim 1 is pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on August 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claim 1 is directed to generating a facilities report for a property, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed to a system comprising at least one device.  Accordingly, the claims fall within the four statutory categories of inventions (a machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the system comprising:
Receive survey data; and 
generate a facilities report for the property, the facilities report generated based on the survey data
The above-recited limitations receive survey data and generate a facilities report.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate receiving information/data with regard to a facility and generating a report based on the survey data.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Claim 1 does recite additional limitations:  
A mobile device
A computer
A network connection

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. [030], “a method for generating a facilities report is provided comprising the steps of generating a series of options relating to various facilities, storing the series of options on a storage accessible by a system computer and generating and storing facility data selected from the group consisting of compliance data, facilities system data and combinations thereof, that relate to various facilities. The method further comprises the steps of associating the facility data with the series of options, presenting the series of options to a user accessing a user computer coupled to the system computer via a network connection and receiving survey data from the user, the survey data based on the user's responses to the series of options. Still further, the method further comprises the steps of gathering facility data based on the survey data received from the user, generating a facilities report based on the survey data and the gathered facility data and presenting the facilities report to the user.”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.
            

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2008/0255862, Bailey, et al., hereinafter Bailey.
8.	Regarding claim 1, Bailey discloses a system for generating a facilities report for a property, comprising: 
a mobile device, (page 6, para. 74, a portable electronic device 502, such as a tablet computer, may be used to interface with the predictive asset ranking software and report. Information from the tablet computer may be uploaded to a server 504.); 
a system computer comprising a network connection, (page 6, para. 74, The communication between various devices/components within the system may be by any conventional means, such as wired and wireless means); 
software executing on the system computer to receive survey data from the 
mobile device, (page 9, para. 112,  The predictive asset ranking system transforms the current home inspection report into a dynamic document rather than a static document with a resultant score that may serve an invaluable resource to, for example: sellers; purchasers; realtors; brokers; advertisers; mortgage providers; hazard insurance providers; mortgage insurance providers; home warranty providers; real estate appraisers; pest control companies, radon testing, water testing, surveys, environmental inspection and valuation (e.g., lead paint, asbestos, etc.), secondary markets--Fannie Mae, Freddie Mac, HUD, GE Capital; and the like.); and 
software executing on the system computer to generate a facilities report for the 
property, the facilities report generated based on the survey data, (page 2, para. 26, the output may include a report comprising the component rankings of conditions of the components and the overall ranking of the property condition. The report may provide an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property. Key data and data points from the report or system database may be mined, analyzed, packaged and sold to specific list markets to be used as a predictive tool in determining whether to take an action relating to the property.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Totally integrated construction cost estimating, analysis, and reporting system (US 5189606 A) teaches CCMAS is an integrated construction cost generator which may be used to develop costs for construction projects; to analyze and estimate facilities associated with major weapons programs; for administrative, medical and support facilities as well as runway/taxiways; and for developing the life cycle costs for various construction projects. Its uses parametric estimating techniques with a finite field of both codified and unstructured data elements in a unique process which may be accomplished with or without detailed plans or specifications. The system contains more than 900 types of Air Force facilities as well as the quantities of each product required to complete each building type. Estimating tools used include direct costs, life cycle costs and modifiers. Direct costs are further broken down into generic models, a comparative system, and a quantity takeoff (QTO) system. CCMAS has been found to be three times more accurate than conventional architectural and engineering costing techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624